DETAILED ACTION
	This action is in response to the amendment filed 12/18/19. Currently, claims 1, 3-9 and 11-20 are pending in the application. Claims 2 and 10 are cancelled by Applicant. New claims 19 and 20 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments that the traction ridges (24) of D’Agosto are not needles have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Rescigno (US 4,884,581).
Applicant's remaining arguments filed 12/18/19 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that one would not modify the ridge supporting surface of D’Agosto to be concave because this would reduce the desired large cross-sectionally dimensioned passageway of D’Agosto, the examiner respectfully disagrees. Applicant first argues that because D’Agosto intends to provide an airway that is larger in circumference ([0005] of D’Agosto), it would not be obvious to reduce the cross-section of the airway of D’Agosto by providing the airway with a concave lower surface. However, the examiner argues that a full consideration of [0005] of D’Agosto indicates that D’Agosto simply intends to provide an airway that is larger in than “the medical airway described above.” There is no evidence that modifying the airway of D’Agosto to have a concave lower surface would reduce the circumference of the airway such that it is smaller than the described prior art medical airways. Applicant further argues that because D’Agosto teaches the airway being a flattened tube, one would not be motivated to modify the ridge supporting surface of D’Agosto to be concave. In response, the examiner notes that simply that there are differences between two references is insufficient to establish that such references “teach away” from any combination thereof.  In re Beattie, 974 F. 2d 1309, 1312-13, 24 USPQ2d, 1042 (Fed. Cir. 1992). D’Agosto does not teach an airway having a curved lower surface being ineffective or detrimental to the user. Further, D’Agosto does not teach the flat surface of the airway being responsible for the “larger” circumference of the airway provided by the device.
In response to Applicant’s argument that the traction ridges (24) of D’Agosto are not sharp points because they extend from side to side on the tongue facing surface, the examiner respectfully disagrees. As shown in Figure 2 of D’Agosto, the traction ridges (24) are structured such that they have a sharp terminal tip. A “point” is defined “the terminal usually sharp or narrowly rounded part of something : TIP” (see attached definition of “point”) and therefore, the traction ridges (24) of D’Agosto can be considered to be structured as sharp points.

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user” in line 7 should be amended to recite ---the user---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 is not structured as a single sentence that ends with a period, as required.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user” in line 4 should be amended to recite ---the user---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the base” in line 5 should be amended to recite ---the base portion---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the base” in lines 1-2 should be amended to recite ---the base portion---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 recites “the front of the base does not extend outside of a user’s mouth,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 recites “the front of the base is not coupled to a structure outside of a user’s mouth,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the base” in lines 1-2 should be amended to recite ---the base portion---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time not being the interior of a tube.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification provides absolutely no discussion of the structure of the upper surface of the base portion. Further, the upper surface of the base portion is not clearly/wholly shown in Applicant’s Figures such that it can be determined that the upper surface is not the interior of a tube. Claim 15-20 depend on claim 14 and therefore, include the same error.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 19 recites “the front of the base does not extend outside of a user’s mouth,” which is a claim limitation indicating that Applicant is attempting to claim the user’s mouth (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 recites “the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 14, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by D’Agosto (US 2005/0092331).
In regards to claim 14, D’Agosto teaches in Figures 1-4 a base portion (portion of flattened tube 12 defined in the annotated copy of Figure 2 provided below) having an upper surface (top surface of superior surface 20; shown in Figure 2) and a lower surface (bottom surface of inferior surface 22), the upper surface (top surface of superior surface 20) of the base (portion of flattened tube 12 defined in the annotated copy of Figure 2 provided below) not being the interior surface of a tube (as shown in Figure 2, the top surface of superior surface 20 is an exterior, exposed surface that does not form the interior surface of a tube), the base portion (portion of flattened tube 12 defined in the annotated copy of Figure 2 provided below) having a back (posterior 

    PNG
    media_image1.png
    723
    421
    media_image1.png
    Greyscale

In regards to claim 19, D’Agosto teaches the apparatus of claim 14. D’Agosto teaches in Figures 2 and 4 that the front (anterior portion of the portion of flattened tube 12 defined in the annotated copy of Figure 2 provided below) of the base (portion of 
In regards to claim 20, D’Agosto teaches the apparatus of claim 14. D’Agosto teaches in Figure 4 that the front (anterior portion of the portion of flattened tube 12 defined in the annotated copy of Figure 2 provided below) of the base (portion of flattened tube 12 defined in the annotated copy of Figure 2 provided above) is not coupled to a structure (as defined in the annotated copy of Figure 4 provided below) outside of a user’s mouth (as shown in the annotated copy of Figure 4 provided below, inside (not outside) the user’s mouth).

    PNG
    media_image2.png
    674
    647
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1, 6, 7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Agosto (US 2005/0092331) in view of Boussignac (US 2003/0192549).
In regards to claim 1, D’Agosto teaches in Figures 1-4 a base portion (inferior surface 22) having an upper surface (top surface of inferior surface 22) and a lower surface (bottom surface of inferior surface 22), the base portion (inferior surface 22) having a back (posterior portion of inferior surface 22) and a front (anterior portion of inferior surface 22), the front (anterior portion of inferior surface 22) being adapted to overlay the tongue (tongue 26) front portion (anterior portion of tongue 26) when the intraoral tongue gripping grasping and restraining device (anti-snoring oral appliance 10) is worn by a user (as shown in Figure 4, the anterior portion of inferior surface 22 is positioned over the anterior portion of the tongue 26 in use), the base portion (inferior surface 22) also comprising first and second side portions (opposite sides 28; shown in Figure 1), and wherein the lower surface (bottom surface of inferior surface 22) of the base portion (inferior surface 22) comprises a tongue gripping surface (formed by series of spaced traction ridges 24); the tongue gripping surface (formed by series of spaced traction ridges 24) comprising a plurality of tongue engaging projections (series of spaced traction ridges 24; shown in Figure 2 to project from the bottom surface of inferior surface 22; [0015] teaches “the traction ridges 24 on the bottom of the flattened tube are so shaped and angled that they grab a greater surface of the tongue and they not only pull the tongue forward in the mouth but they also maintain the tongue in the forward position to keep it from falling back into obstructing the airway”) extending 
D’Agosto does not teach that at least a portion of the tongue gripping surface is concavely curved in a front to back direction of the base portion.
However, Boussignac teaches in Figure 1 an analogous device wherein at least a portion of the tongue gripping surface (lower flat surface 5; [0029] teaches “said curved tubular body 2 [which includes lower flat surface 5] bears against the tongue 11”) is concavely curved (as shown in Figure 1) in a front (anterior) to back (posterior) direction of the base portion (tubular body 2).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the tongue gripping surface of D’Agosto such that at least a portion of the tongue gripping surface is concavely curved in a front to back direction of the base portion as taught by Boussignac because this element is known to enable the 
In regards to claim 6, D’Agosto and Boussignac teach the apparatus of claim 1. D’Agosto teaches in Figure 2 that the plurality of tongue engaging projections (series of spaced traction ridges 24) are comprised of sharp points (as shown in Figure 2, the traction ridges 24 are structured such that they have a sharp terminal tip; see attached definition of “point,” wherein “point” is defined “the terminal usually sharp or narrowly rounded part of something : TIP”).
D’Agosto and Boussignac do not teach that the sharp points number at least 500 sharp points per square inch.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide that the sharp points number at least 500 sharp points per square inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art at the time of invention would find it obvious that the number of sharp points per square inch could be modified in order to optimize comfort and/or frictional engagement for each particular user.
In regards to claim 7, D’Agosto and Boussignac teach the apparatus of claim 1. D’Agosto teaches in Figure 2 that the plurality of tongue engaging projections (series of spaced traction ridges 24) comprise pointed projections (ridges 24 are shown in Figure 2 to be pointed structures that project downward from the bottom surface of inferior surface 22) that are sized and positioned to fit between the filliform papillae of the user’s 
In regards to claim 17, D’Agosto teaches the apparatus of claim 14. D’Agosto does not teach that at least a portion of the tongue gripping surface is concavely curved in a direction from the front of the base portion toward the back of the base portion.
However, Boussignac teaches in Figure 1 an analogous device wherein at least a portion of the tongue gripping surface (lower flat surface 5; [0029] teaches “said curved tubular body 2 [which includes lower flat surface 5] bears against the tongue 11”) is concavely curved (as shown in Figure 1) in a direction from the front (anterior) of the base portion (tubular body 2) toward the back (posterior) of the base portion (tubular body 2).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the tongue gripping surface of D’Agosto such that at least a portion of the tongue gripping surface is concavely curved in a direction from the front of the base portion toward the back of the base portion as taught by Boussignac because this element is known to enable the tongue gripping surface to comfortably conform to the shape of the tongue, as Boussignac teaches in the abstract.

Claims 3 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Agosto (US 2005/0092331), in view of Boussignac .
In regards to claim 3, D’Agosto and Boussignac teach the apparatus of claim 1. D’Agosto and Boussignac do not teach that the tongue gripping surface is concavely curved in a side to side direction of the base portion.
However, Castagnaro et al. teaches in Figures 1 and 3 and column 2, lines 57-58 and 61-64 an analogous device wherein the tongue gripping surface (lower surface 24 of roof 20; column 2, lines 61-64 teaches that the lower surface 24 is “for comfortable engagement with the user’s tongue”) is concavely curved in a side to side direction (as shown in Figure 3) of the base portion (roof 20).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the tongue gripping surface of D’Agosto as modified by Boussignac to be concavely curved in a side to side direction of the base portion because this element is known to enable the tongue gripping surface to be contoured to the shape of the tongue in order to provide “comfortable engagement” therewith, as Castagnaro et al. teaches in Figure 3 and column 2, lines 61-64.
In regards to claim 18, D’Agosto and Boussignac teach the apparatus of claims 14 and 17. D’Agosto and Boussignac do not teach that the tongue gripping surface is concavely curved in a side to side direction of the base portion.
However, Castagnaro et al. teaches in Figures 1 and 3 and column 2, lines 57-58 and 61-64 an analogous device wherein the tongue gripping surface (lower surface 24 of roof 20; column 2, lines 61-64 teaches that the lower surface 24 is “for comfortable 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the tongue gripping surface of D’Agosto as modified by Boussignac to be concavely curved in a side to side direction of the base portion because this element is known to enable the tongue gripping surface to be contoured to the shape of the tongue in order to provide “comfortable engagement” therewith, as Castagnaro et al. teaches in Figure 3 and column 2, lines 61-64.

Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Agosto (US 2005/0092331), in view of Boussignac (US 2003/0192549) and further in view of Rescigno (US 4,884,581).
In regards to claim 4, D’Agosto and Boussignac teach the apparatus of claim 1. D’Agosto teaches in Figures 1-4 that the tongue gripping surface (formed by series of spaced traction ridges 24) comprises tongue engaging projections (series of spaced traction ridges 24; shown in Figure 2 to project from the bottom surface of inferior surface 22; [0015] teaches “the traction ridges 24 on the bottom of the flattened tube are so shaped and angled that they grab a greater surface of the tongue and they not only pull the tongue forward in the mouth but they also maintain the tongue in the forward position to keep it from falling back into obstructing the airway”).
D’Agosto and Boussignac do not teach one or more of the following types of tongue engaging projections or combinations thereof: multiple needle projections, 
However, Rescigno teaches in Figures 1, 2, 4 and 5 an analogous device wherein the tongue gripping surface (formed by gripping means 12, 13/projections 14) comprises one or more of the following types of tongue engaging projections (gripping means 12, 13/projections 14) or combinations thereof: multiple needle projections (projections 14 are shown in Figure 5 to have a slender, rodlike structure resembling a needle; see attached definition of “needle,” wherein “needle” is defined “any of various objects resembling or suggesting a needle”), multiple flat triangular projections, multiple blades, multiple frustoconical projections, the tips of multiple staples, and the tips of a severed mesh screen.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the tongue engaging projections of D’Agosto as modified by Boussignac to comprise one or more of the following types of tongue engaging projections or combinations thereof: multiple needle projections, multiple flat triangular projections, multiple blades, multiple frustoconical projections, the tips of multiple staples, and the tips of a severed mesh screen as taught by Rescigno because this element is known in the art to be an alternate configuration of the plurality of tongue 
In regards to claim 5, D’Agosto and Boussignac teach the apparatus of claim 1. D’Agosto and Boussignac do not teach that the plurality of tongue engaging projections comprise a plurality of needles.
However, Rescigno teaches in Figures 1, 2, 4 and 5 an analogous device wherein the plurality of tongue engaging projections (gripping means 12, 13/projections 14; column 3, lines 36-37 teaches that gripping means 12, 13 are “for engaging the tongue”) comprise a plurality of needles (projections 14 are shown in Figure 5 to have a slender, rodlike structure resembling a needle; see attached definition of “needle,” wherein “needle” is defined “any of various objects resembling or suggesting a needle”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the plurality of tongue engaging projections of D’Agosto as modified by Boussignac to comprise a plurality of needles as taught by Rescigno because this element is known in the art to be an alternate configuration of the plurality of tongue engaging that can also function to “prevent slippage” of the tongue, as Rescigno teaches in column 3, lines 36-37.

Claims 8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Agosto (US 2005/0092331).
In regards to claim 8, D’Agosto teaches in Figures 1-4 a base portion (inferior surface 22) having an upper surface (top surface of inferior surface 22) and a lower surface (bottom surface of inferior surface 22), the base portion (inferior surface 22) 
D’Agosto does not teach that the sharp points number at least 500 sharp points per square inch.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide that the sharp points number at least 500 sharp points per square inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art at the time of invention would find it obvious that the number of sharp points per square inch could be modified in order to optimize comfort and/or frictional engagement for each particular user.
In regards to claim 16, D’Agosto teaches the apparatus of claim 14. D’Agosto does not teach that there are at least five hundred of the multiple pointed projections per square inch.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide that there are at least five hundred of the multiple pointed projections per square inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art at the time of invention would find it obvious that the number of the multiple .

Claims 9 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Agosto (US 2005/0092331) in view of Rescigno (US 4,884,581).
In regards to claim 9, D’Agosto teaches the apparatus of claim 8. D’Agosto does not teach that the plurality of tongue engaging projections comprise a plurality of needles.
However, Rescigno teaches in Figures 1, 2, 4 and 5 an analogous device wherein the plurality of tongue engaging projections (gripping means 12, 13/projections 14; column 3, lines 36-37 teaches that gripping means 12, 13 are “for engaging the tongue”) comprise a plurality of needles (projections 14 are shown in Figure 5 to have a slender, rodlike structure resembling a needle; see attached definition of “needle,” wherein “needle” is defined “any of various objects resembling or suggesting a needle”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the plurality of tongue engaging projections of D’Agosto to comprise a plurality of needles as taught by Rescigno because this element is known in the art to be an alternate configuration of the plurality of tongue engaging that can also function to “prevent slippage” of the tongue, as Rescigno teaches in column 3, lines 36-37.
In regards to claim 15, D’Agosto teaches the apparatus of claim 14. D’Agosto teaches in Figure 2 that the multiple pointed projections (ridges 24 are shown in Figure 2 to be pointed structures that project downward from the bottom surface of inferior 
D’Agosto does not teach that the multiple pointed projections comprise needles.
However, Rescigno teaches in Figures 1, 2, 4 and 5 an analogous device wherein the multiple projections (gripping means 12, 13/projections 14; column 3, lines 36-37 teaches that gripping means 12, 13 are “for engaging the tongue”) comprise needles (projections 14 are shown in Figure 5 to have a slender, rodlike structure resembling a needle; see attached definition of “needle,” wherein “needle” is defined “any of various objects resembling or suggesting a needle”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the multiple pointed projections of D’Agosto to comprise needles as taught by Rescigno because this element is known in the art to be an alternate configuration of the projections that can also function to “prevent slippage” of the tongue, as Rescigno teaches in column 3, lines 36-37.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Agosto (US 2005/0092331) in view of Boussignac (US 2003/0192549).
In regards to claim 11, D’Agosto teaches the apparatus of claim 8. D’Agosto does not teach that at least a portion of the tongue gripping surface is concavely curved in a front to back direction of the base portion.
However, Boussignac teaches in Figure 1 an analogous device wherein at least a portion of the tongue gripping surface (lower flat surface 5; [0029] teaches “said curved tubular body 2 [which includes lower flat surface 5] bears against the tongue 11”) is concavely curved (as shown in Figure 1) in a front (anterior) to back (posterior) direction of the base portion (tubular body 2).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the tongue gripping surface of D’Agosto such that at least a portion of the tongue gripping surface is concavely curved in a front to back direction of the base portion as taught by Boussignac because this element is known to enable the tongue gripping surface to comfortably conform to the shape of the tongue, as Boussignac teaches in the abstract.

Claims 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Agosto (US 2005/0092331), in view of Boussignac (US 2003/0192549) and further in view of Castagnaro et al. (US 5,592,951).
In regards to claim 12, D’Agosto and Boussignac teach the apparatus of claims 8 and 11. D’Agosto and Boussignac do not teach that the tongue gripping surface is concavely curved in a side to side direction of the base portion.
However, Castagnaro et al. teaches in Figures 1 and 3 and column 2, lines 57-58 and 61-64 an analogous device wherein the tongue gripping surface (lower surface 24 of roof 20; column 2, lines 61-64 teaches that the lower surface 24 is “for comfortable engagement with the user’s tongue”) is concavely curved in a side to side direction (as shown in Figure 3) of the base portion (roof 20).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the tongue gripping surface of D’Agosto as modified by Boussignac to be concavely curved in a side to side direction of the base portion because this element is known to enable the tongue gripping surface to be contoured to the shape of the tongue in order to provide “comfortable engagement” therewith, as Castagnaro et al. teaches in Figure 3 and column 2, lines 61-64.
In regards to claim 13, D’Agosto and Boussignac teach the apparatus of claims 8 and 11. D’Agosto teaches in Figures 1-4 that the plurality of tongue engaging projections (series of spaced traction ridges 24) comprise sharp points (as shown in Figure 2, the traction ridges 24 are structured such that they have a sharp terminal tip; see attached definition of “point,” wherein “point” is defined “the terminal usually sharp or narrowly rounded part of something : TIP”) that are sized and positioned to fit between the filliform papillae of the user’s tongue when the intraoral tongue gripping and restraining device (anti-snoring oral appliance 10) is worn by the user (ridges 24 are 
D’Agosto and Boussignac do not teach wherein the tongue gripping surface is concavely curved in a side to side direction of the base portion.
However, Castagnaro et al. teaches in Figures 1 and 3 and column 2, lines 57-58 and 61-64 an analogous device wherein the tongue gripping surface (lower surface 24 of roof 20; column 2, lines 61-64 teaches that the lower surface 24 is “for comfortable engagement with the user’s tongue”) is concavely curved in a side to side direction (as shown in Figure 3) of the base portion (roof 20).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the tongue gripping surface of D’Agosto as modified by Boussignac to be concavely curved in a side to side direction of the base portion because this element is known to enable the tongue gripping surface to be contoured to the shape of the tongue in order to provide “comfortable engagement” therewith, as Castagnaro et al. teaches in Figure 3 and column 2, lines 61-64.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTORIA H FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/5/2022